Citation Nr: 1033287	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-36 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to May 15, 2006 for the 
grant of a 30 percent evaluation for ulcerative colitis status 
post total colectomy and reattachment of small intestine to the 
rectum (hereafter ulcerative colitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1980 to December 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which recharacterized the Veteran's service-connected hemorrhoids 
as ulcerative colitis based on the findings shown at a September 
2006 VA examination and increased the evaluation for this 
disability from 0 percent to 30 percent, effective from May 15, 
2006.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran's claim for an earlier effective 
date for the grant of an increased rating for his 
service-connected ulcerative colitis must be remanded for further 
evidentiary development before it can be properly adjudicated. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to assist the Veteran in the development of his 
claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  This duty includes 
assisting the Veteran in obtaining relevant public and private 
records identified by the Veteran.  See 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is 
the responsibility of VA to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).

The record in the present appeal appears to be missing some 
relevant treatment records.  According to a February 2003 VA 
treatment record, the Veteran was diagnosed with ulcerative 
colitis 10 years earlier-or around 1993.  A Dr. Sharma performed 
a c-scope, found dysplasia, and referred the Veteran to the 
"Cleveland [C]linic," where his colon was removed and a J pouch 
put in place approximately around 1998.  The Veteran continued to 
take medication and developed small hernias in the abdominal 
incisions approximately around 2001 or 2002.  

According to subsequent medical reports, a July 2004 VA treatment 
record reflects that the Veteran had seen Dr. Sharma in early 
2004 and had planned a follow-up visit to the "Cleveland 
[C]linic."  

In a November 2008 statement, the Veteran stated that he had 
experienced stomach cramps and bloody diarrhea around June 1993 
which had become so severe that he was unable to stand up 
straight one day by the time he got off from work.  He was 
treated by a Dr. Hacker in Middletown, Ohio and was diagnosed 
with ulcerative colitis.  He was subsequently seen by Dr. Sharma 
who worked in the same office as Dr. Hacker.  

These treatment records are not included in the Veteran's claims 
folder.  Thus, the Board finds that a remand of the Veteran's 
earlier effective date is warranted to accord the agency of 
original jurisdiction (AOJ) an opportunity to obtain any such 
additional pertinent treatment records.  See 38 C.F.R. 
§ 3.159(c)(2)(3); Bell, 2 Vet. App. at 613. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any appropriate signed 
release of information forms, if necessary, 
the AOJ should request the Veteran's medical 
records from January 1993 to May 2006 
pertaining to treatment that he may have 
received for his ulcerative colitis.  The 
Board is particularly interested in records 
of such treatment that the Veteran may have 
received from the "Cleveland [C]linic" and 
from Drs. Hacker and Sharma in Middletown, 
Ohio.  See February 2003 and July 2004 VA 
outpatient treatment records.  All efforts to 
obtain these records should be fully 
documented and associated with the claims 
file.  If the AOJ is unable to obtain these 
records, the Veteran must be notified of this 
fact, and a copy of such notification 
associated with the claims file. 

2.  After the above development, and any 
other development that may be warranted based 
on action taken pursuant to the above 
paragraph, is completed, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


